Citation Nr: 0206089	
Decision Date: 06/11/02    Archive Date: 06/20/02

DOCKET NO.  99-19 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for right shoulder instability.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from June 1992 to January 
1995.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, dated in July 1999.  That decision 
denied the veteran's claims of entitlement to a disability 
rating greater than 30 percent for recurrent subluxation of 
the right (major) shoulder and TDIU.  The denials were duly 
appealed.

The RO, in a decision dated in January 2001, increased the 
evaluation assigned the veteran's disability to 40 percent.  
The United States Court of Appeals for Veterans (Court) has 
held that where a veteran has filed a notice of disagreement 
as to the assignment of a disability evaluation, a subsequent 
rating decision awarding a higher rating, but less than the 
maximum available benefit, does not abrogate the pending 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

Although the veteran requested to appear at a hearing before 
a traveling section of the Board, the record indicates that 
he failed to report for a hearing scheduled before the 
undersigned on January 29, 2002.  38 C.F.R. § 20.704 (2001).


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate the claims and of the action to be 
taken by VA.

2.  All relevant evidence necessary for an equitable 
disposition of the issue as to entitlement to an increased 
rating for the right shoulder disability on appeal has been 
obtained.

3.  Persuasive medical evidence demonstrates the veteran's 
service-connected right shoulder disorder is manifested by 
limitation of motion to 20 degrees of cross-arm abduction, 
pain on motion, use of an airplane splint fixing the arm at 
45 degrees from the side, and recurrent subluxation.

4.  The veteran is presently solely service-connected for 
right shoulder instability and assigned a 40 percent 
disability rating.  His combined service-connected disability 
rating is 40 percent.

5.  There is plausible evidence that the veteran is not able 
to maintain gainful employment due to functional disability 
produced by his right shoulder, and thus the veteran's claim 
for TDIU is eligible for extra-schedular consideration.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
right shoulder instability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1, 4.20, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5200, 5201, 5202 (2001).

2.  The schedular criteria for consideration of a total 
disability rating based on individual unemployability due to 
service-connected disability are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a) 
(2001).

3.  The criteria for submission of the veteran's claim for 
consideration on an extra-schedular basis under 38 C.F.R. 
§ 4.16(b) are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  VA has recently issued final regulations to 
implement these statutory changes.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In this case, the Board finds that VA's duties to assist and 
notify the veteran and his representative have been fulfilled 
with respect to the issues on appeal.

First, VA has a duty to notify a claimant and his or her 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103.  In this case, the Board concludes that the 
discussions in the RO decisions, the Statement of the Case, 
and Supplemental Statements of the Case informed the veteran 
and his representative of the information and evidence needed 
to substantiate the claims and complied with VA's 
notification requirements.

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  Here, the veteran has not referenced 
any unobtained evidence that might aid his claim or that 
might be pertinent to the bases of the denial of this claim.  
In addition, he has been provided several VA medical 
examinations in connection with his claim.  The Board finds 
that another medical opinion is not necessary, as the record 
contains sufficient medical evidence to decide the claim.  
See 66 Fed. Reg. at 45,631 (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).  In sum, there is no indication in this case 
that the veteran's claim for benefits is incomplete.

The Board concludes that the RO has complied with, or gone 
beyond, the mandates of the new legislation and its 
implementing regulations.  There is no indication that there 
now exists any additional evidence from any source that could 
substantiate the claim that has not been obtained.  The RO 
has dealt with the merits of the claim and it did not base 
its determination on the concept of a well-grounded claim.  
The RO has also provided the veteran with clear notice of the 
evidence considered and the types of evidence he needed to 
submit to support his claim.  The Board finds that it is not 
prejudicial to the veteran to proceed to adjudicate the claim 
on the current record.  See Bernard v. Brown, 4 Vet. App. 384 
(1994).

Background

The veteran injured his right shoulder during service.  Since 
his separation from service he has continued to experience 
pain and recurrent dislocations.  In support of his claim of 
entitlement to an increased disability rating he has 
submitted record of VA treatment and examination and 
documentation regarding his employment history.

The veteran was first examined by VA in June 1995.  He was 
noted to have anterior and posterior surgical incision scars 
of the right shoulder.  He had limited anterior flexion to 80 
degrees because of pain in his right shoulder.  Backward 
extension, lateral flexion, and lateral rotation were normal.

An orthopedic examination later in June 1995 revealed more 
specific findings.  The veteran reported having had about 18 
jobs in the previous 12 months.  He kept losing jobs because 
of his inability to perform satisfactorily.  He was noted to 
be right hand dominant.  Examination of the right shoulder 
showed definite atrophy of the super spinates muscle on the 
right.  The examiner could not detect any deltoid atrophy nor 
supraspinatus atrophy.  The right shoulder was very unstable 
particularly anteriorly and the veteran had a positive sulcus 
sign.  The examiner could not demonstrate any posterior 
laxity with certainty.  Neurovascular was intact.  The 
diagnosis was recurrent subluxation, right shoulder due to 
capsular laxity.

The veteran was next examined in October 1996.  On physical 
examination he was noted to have well-healed anterior and 
posterior incisional sites.  There was tenderness over the 
anterior portion of the cuff.  Musculature was normal for the 
right upper extremity and there was no evidence of atrophy.  
Active range of motion included 180 degrees elevation, 90 
degrees external rotation on the contralateral side, but T5 
internal rotation.  Passively at the 90 degree abducted 
position, the veteran could be externally rotated to 120 
degrees on the affected side.  Laxity testing showed 2 + 
anterior laxity, 1 + inferior laxity, and 3 + posterior 
laxity.  The examiner could actually dislocate the shoulder 
posteriorly and have the veteran relocate the shoulder 
voluntarily.  The examiner believed that to be the veteran's 
primary direction of instability, being able to dislocate the 
veteran posteriorly and relocate with ease.

Evaluation of the right hand showed preserved motor function 
in all motor groups of the right upper extremity.  There was 
decreased sensation within the C5, C6, and C7 distribution.  
X-ray examination demonstrated some heterotopic ossification 
at the inferior portion of the glenoid rim.

The examiner's impression was residual chronic recurrent 
shoulder instability with the direction of the instability 
being posterior as evidenced  by the veteran's clinical 
examination.  The veteran had severe disability and was 
unable to perform daily activities without recurrent 
dislocating events.

VA treatment records from December 1996 to April 1997 reflect 
treatment for complaints related to the veteran's service-
connected shoulder disability.  An April 1997 orthopedic 
treatment record indicates the veteran continued to have 
posterior dislocations with pain in the entire shoulder area.  
He was unable to work and was noted to be going to a mental 
health clinic because he "tried to shoot myself."  On 
examination he had a full range of motion with posterior 
subluxation with active range of motion.  The examiner 
indicated that it was difficult if not impossible to correct 
the veteran's shoulder problem.  Physical therapy had failed.

In March 1999, the veteran underwent surgery at a VA medical 
facility.  A right shoulder arthroscopy was performed with 
capsular shrinkage.

Subsequent to his convalescence, the veteran was examined by 
VA in June 1999.  He was noted to continue to have recurrent 
dislocations.  On physical examination, the veteran was able 
to dislocate his right shoulder anteriorly at will.  The 
examiner noted that in the veteran's last orthopedic clinic 
note that all surgery had failed and that fusion was his only 
option.  The veteran had been unable to work.  On 
examination, he had marked multiple directional laxity of his 
right shoulder.  His muscle tone was still good.  He was 
neurovascularly intact.

The examiner's diagnosis was disabling multidirectional 
instability of the right shoulder.  The veteran was right 
hand dominant.  He needed to be retrained in some type of 
sedentary job that did not require any lifting or overhead 
work.  He had been unable to find employment because of the 
injury.  The examiner noted that this was as close to a 
disabling injury as he had seen.

In a Statement In Support of Claim, received in July 1999, 
the veteran noted that he had been unable to obtain or 
maintain any kind of employment.  He stated he was unable to 
stay or complete Vocational Rehabilitation because of the 
numerous visits for medical treatment.  It was further noted 
that no construction company would hire him because of his 
condition and that was the only kind of work that he knew.  
He stated that he and his family were homeless because of his 
inability to gain and maintain employment.

In a July 1999 VA treatment record it was noted that the 
veteran's right shoulder comes out of joint continuously and 
at night his arm could come out and get behind his back and 
turn blue and was very painful.  He was unable to work and 
had lost his living accommodations because of that.  The VA 
surgeon who operated on the veteran in March 1999 was quoted 
as stating that the veteran would have a permanent functional 
impairment.  He was unable to use his arm in the line of work 
that he had performed before (manual labor).  His only option 
was said to be a shoulder fusion that was a very poor option.  
Fusions were painful in the sense that there would be 
persistent pain and permanent lack of motion.

A VA orthopedic note in January 2000 indicates the veteran 
continued to have a painful instable right shoulder.  The 
veteran reported that his shoulder came out both anteriorly 
and posteriorly.  The veteran reported he had pain at rest.  
He noted that he was worse with each procedure.  On physical 
examination of the veteran's right shoulder, the veteran had 
no atrophy and could voluntarily dislocate the shoulder.  
There was decreased sensation on the lateral arm and the 
entire right hand without atrophy.

The veteran was noted to have been sent to prosthetics for an 
airplane splint to be ordered and fitted.  Photographs of the 
veteran wearing the airplane splint are of record.

The veteran was most recently examined by VA in February 
2000.  He was noted to have been placed into an airplane 
splint, which had decreased the amount of subluxation, but he 
continued to have constant pain and was then unable to work 
as his right upper extremity was not functional and was 
grossly unstable.  Examination of the right upper extremity 
revealed no significant atrophy about the shoulder.  He had 
decreased sensation over the lateral part of the shoulder.  
He had full range of motion of the elbow, wrist, and digits.  
Examination of the right shoulder revealed flexion to 
approximately 110 degrees with pain and abduction to 90 
degrees.  When he performed a cross-arm abduction, the 
shoulder subluxated posteriorly at approximately 20 degrees 
of cross-arm abduction.  He had 80 degrees  of external 
rotation and 0 degrees of adduction.  He had 2+ anterior and 
posterior laxity and significant apprehension anteriorly.  He 
was grossly neurovascularly intact distally.  He had 4+/5 
external rotation and abduction strength.

The examiner noted that that the veteran was suffering from 
instability and pain of the right shoulder that began when he 
was injured in the Navy in 1993.  The veteran was unable to 
work or perform any type of significant activity with his 
right upper extremity secondary to the gross instability.  He 
has been placed into an airplane splint that provided no 
motion of the shoulder and had failed three surgical 
procedures in the past.  He currently was very symptomatic 
and limited in his activities at approximately 20 degrees of 
cross-arm abduction.

Analysis - Increased Rating

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), codified in 38 C.F.R. Part 4, 
includes diagnostic codes which represent particular 
disabilities.  Generally, the degrees of disabilities 
specified are considered adequate to compensate for a loss of 
working time proportionate to the severity of the disability.  
Id.  If an unlisted condition is encountered it is rated 
under a closely related disease or injury in which the 
functions affected, the anatomical localization, and the 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2001).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

Although medical reports must be interpreted in light of the 
whole recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

The Rating Schedule provides that when limitation of motion 
of a major arm is limited to 25 degrees from the side a 40 
percent rating is assigned. 38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (2001).  Normal shoulder flexion and abduction is 
from 0 to 180 degrees (90 degrees at shoulder level), and 
normal internal and external rotation is from 0 to 90 
degrees.  38 C.F.R. § 4.71, Plate I (2001).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40 and 4.45.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2001); see also Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991).  The Court has held that section 4.40 did not require 
a separate rating for pain but provided guidance for 
determining ratings under other Diagnostic Codes assessing 
musculoskeletal function.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).

The record shows right shoulder pain is present with 
movement.  In consideration of any functional loss due to 
pain and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of the joints, the Board 
observes the provisions of 38 C.F.R. §§ 4.40, 4.45, 
respectively.  See also DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995) (where rating is based on loss of motion, 
38 C.F.R. §§ 4.40, 4.45 must be considered).  When the 
maximum schedular rating is in effect for loss of motion of a 
joint, and the disability does not meet the criteria for a 
higher evaluation under any other applicable Diagnostic Code 
(after all other potential Diagnostic Codes have been 
considered), further consideration of functional loss may not 
be required.  Johnston v. Brown, 10 Vet. App. 80 (1997).  The 
Board notes that the veteran is receiving a 40 percent 
disability rating for limitation of motion of the arm under 
Diagnostic Code 5201 - the highest under that code.

The Board has reviewed several rating codes representing 
closely related diseases or injuries under which to consider 
the veteran's service-connected disabilities.  Alternative 
codes providing higher disability ratings include Diagnostic 
Code 5200 for ankylosis of scapulohumeral articulation and 
Diagnostic Code 5202 for impairment of the humerus.  
38 C.F.R. § 4.71a Diagnostic Code 5200, 5202 (2001).

The evidence does not support a 50 percent rating under 
Diagnostic Code 5200, which requires unfavorable ankylosis 
where abduction is limited to 25 degrees from the side.  
There is no evidence of ankylosis, and considering the use of 
the airplane splint, the veteran's arm is immobilized at 45 
degrees from the side - insufficient for a 50 percent rating.  
Id.

The record does not contain evidence of fibrous union, 
nonunion of (false flail joint) or loss of head (flail 
shoulder) sufficient for, respectively, a 50, 60, or 80 
percent disability under Diagnostic Code 5202.  Id.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the claim for a 
rating greater than 40 percent.

Analysis - TDIU

VA regulations provide that a total disability rating based 
on individual unemployability due to a service-connected 
disability may be assigned, where the schedular rating is 
less than total, when the disabled person is unable to secure 
or follow substantially gainful occupation as a result of 
service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2001).  If the schedular rating is less than 
100 percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  
38 C.F.R. §§ 3.341(a), 4.19 (2001).  The regulations further 
provide that if there is only one such disability, it must be 
rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a) (2001).

In this case, the record reflects that the veteran has one 
service-connected disability, but his disability rating is 
only 40 percent.  As the veteran has neither sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent, nor a single disability rated at 60 
percent, the criteria for a total rating under the provisions 
of 38 C.F.R. § 4.16(a) are not met.  Thus, the veteran's 
claim is not eligible for consideration under § 4.16(a).

It is VA policy that all veterans who are unable to secure 
and follow a substantially gainful occupation by reason of 
service connected disability shall be rated totally disabled.  
38 C.F.R. § 4.16(b).  Therefore, if a veteran fails to meet 
the applicable percentage standards as provided in 38 C.F.R. 
§ 4.16(a), as in this case, extra-schedular rating is for 
consideration where the veteran is unemployable due to a 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Consequently, the 
Board must evaluate whether there are circumstances in the 
veteran's case, apart from any nonservice-connected condition 
and advancing age, which would justify a total rating based 
on individual unemployability due solely to service-connected 
disabilities.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).

For a veteran to prevail on a claim based on individual 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm of 
other such veterans.  See 38 C.F.R. §§ 4.1, 4.15 (2001).  The 
sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating is, in 
itself, a recognition that the impairment makes it difficult 
to obtain and keep employment.  Therefore, the question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  See Van Hoose, 4 Vet. App. 361.

The Court has held that where there is plausible evidence 
that a claimant is unable to secure and follow a 
substantially gainful occupation and where the Board has not 
relied on any affirmative evidence to the contrary, the Court 
will reverse the Board's determination, as a matter of law, 
that the veteran's case is ineligible for consideration under 
§ 4.16(b) by the Director of Compensation and Pension.  
Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  

Upon review of the evidence of record, the Board finds that 
the veteran's claim should be submitted to the Director of 
Compensation and Pension for a determination as to whether an 
extra-schedular rating is warranted.  The Board finds the VA 
examination reports are plausible evidence that the veteran 
is unable to secure and follow a substantially gainful 
occupation because of a service-connected disability.  
Therefore, submission of the veteran's claim for 
consideration on an extra-schedular basis is warranted.


ORDER

Entitlement to evaluation greater than 40 percent right 
shoulder instability is denied.

The schedular criteria for a TDIU rating having not been met, 
the veteran's claim is not eligible for consideration under 
38 C.F.R. § 4.16(a).

The Board having identified plausible evidence in the record 
that the veteran is unable to secure and follow a gainful 
occupation, the veteran's claim for TDIU is eligible for 
extra-schedular consideration under 38 C.F.R. § 4.16(b).


REMAND

The Board has determined that the veteran's TDIU claim should 
be submitted for consideration on an extra-schedular basis 
under 38 C.F.R. § 4.16(b).  The Board notes that it is 
precluded from assigning an extra-schedular TDIU rating in 
the first instance.  See Bowling, 15 Vet. App. 1 (Court 
indicated that to order the Board to make an extra-schedular 
rating assignment was contraindicated by prior case law, in 
that "[t]he regulatory provision interpreted in Floyd is 
less directory than the one contained in § 4.16(b)."  See 
Id.; see also Floyd v. Brown, 9 Vet. App. 88, 94-97 (1996) 
(holding that the Board is not authorized to assign an extra-
schedular rating in the first instance under 38 C.F.R. 
§ 3.321(b)).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should submit the veteran's 
claim for TDIU to the Director of 
Compensation and Pension for extra- 
schedular consideration under 38 C.F.R. 
§ 4.16(b).  The record of the veteran's 
VA vocational rehabilitation should be 
included for consideration by the 
Director.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) and 66 
Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. 
§ 3.159) are fully complied with and 
satisfied.  

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a statement or supplemental 
statement of the case.  The requisite period for a response 
should be afforded.  Thereafter, the case should be returned 
to the Board for final appellate review, if otherwise in 
order.  By this remand, the Board intimates no opinion as to 
any outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for an examination may 
adversely affect the claim.  38 C.F.R. § 3.655 (2001).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



